Per Curiam,
The record shows that the jury rendered a verdict for plaintiff for $526.50, that on the same day a rule was entered to show cause why a judgment should not be entered for the plaintiff for $229.62, non obstante veredicto, that later the rule was discharged and judgment entered on the verdict. This was the state of the record at the time this appeal was taken, and the paper-books served. No exception was taken to the general charge of the court, or to the refusal of the defendant’s points, or to the order discharging the rule to show cause *236above referred to; nor was any question of law reserved at the trial. Further, the evidence adduced at the trial was not certified by the judge and filed in the court below; it certainly has not been brought up with the record and printed. It is plain, therefore, that the first two amended assignments of error, which relate to the refusal of the defendant’s points for charge, must be dismissed: Long v. Shull, 7 Pa. Superior Ct. 476. But it is' claimed that the facts recited in the opinion of the court discharging the rule to show cause were brought upon the record by the bill of exceptions, which was sealed months after this appeal was taken, and therefore the court’s refusal to enter judgment non obstante veredicto for $229.62 instead of $526.50, the amount of the verdict, is properly before us for review. This contention could not have been sustained prior to the Act of April 22, 1905, P. L. 286, nor can it be under that act. The recital of facts in the judge’s opinion cannot take the place of the evidence. The words of the statute are so plain that discussion of this point would be superfluous. Passing the objections to the noneompliance with our rules in the preparation of the paper-book — these having been removed by amendment — the substantial reasons why the appellant is not in position to have the case reviewed upon the merits have been sufficiently indicated in the foregoing remarks.
The appellee’s motion is allowed, and the appeal is quashed.